1

2

3
                         UNITED STATES DISTRICT COURT
4
                        EASTERN DISTRICT OF CALIFORNIA
5

6
     UNITED STATES OF AMERICA,        No. 2:14-cr-0038-GEB
7

8                  Plaintiff,
9
          v.                          ORDER
10

11
     FRANK COON,
12

13                 Defendant.

14

15

16        On September 27, 2019, Defendant’s counsel emailed chambers
17   the following five documents, and states in the subject section
18
     of the email Request to Seal Documents: REQUEST TO SEAL
19
     DOCUMENTS, [PROPOSED] SEALING ORDER, EXH D - Bureau of Prisons
20
     Health Services Clinical Encounter, Exh. F - Radiology Results,
21

22   and Exh. G - medical document showing examination results.

23   Defendant has not provided the public with notice of his sealing

24   request. Nor has Defendant provided reason justifying sealing the
25   REQUEST TO SEAL DOCUMENTS, and the [PROPOSED] SEALING ORDER.
26
     Further, the extent of sealing Defendant seeks of the other
27
     documents has not been shown justified
                                     1      considering the issues
28
1    Defendant seeks to have decided in his motion for reduction of
2    sentence for compassionate release.   “[E]ven if the privacy
3
     rights of [Coon] and others named in [medical] documents
4
     constitute a compelling interest, [Coon has not shown that] there
5
     are alternatives to full closure of the . . . proceedings [and
6
     the documents] that can protect these interests. United States v.
7

8    Guerrero, 693 F.3d 990, 1003 (9th Cir. 2012).   Therefore, all

9    documents are deemed returned to Coon so he could decide how to

10   proceed in light of this ruling. See Local Rule 141(e)(1) (“If a
11   Request [for a sealing order] is denied in full or in part, the
12
     Clerk will return to the submitting party the documents for which
13
     sealing has been denied.”).
14

15   Dated:   September 27, 2019

16

17

18

19

20
21

22

23

24

25

26
27
                                     2
28
